DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed February 7, 2022 have been entered.  Claim 12 has been cancelled.  Claims 20-23 have been added.  Claims 1-5, 7, 9-11 and 13-23 are currently pending in the application.

Reasons for Allowance
Claims 1-5, 7, 9-11 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 5, 10 and 11, Joseph (U.S. Publication No. 2006/0107456) is cited as being of interest for disclosing a collapsible bed frame 10 comprising:  a plurality of lateral bar units 15, 17 and 22, each arranged substantially parallel to another, each having a first end and a second end (the ends of 15, 17 and 22 defined by the portion of the lateral bars connected via hinges 21 to the longitudinal segments 16), wherein the plurality of lateral bar units 15, 17 and 22 comprises a first outer lateral bar unit 15, a second outer lateral bar unit 22, and at least one inner lateral bar unit 17 disposed between the first and second outer lateral bar units 15 and 22; a plurality of first longitudinal bar units (comprised of segments 16, each longitudinal bar unit comprised of two segments 16 so as to be located between an outer lateral bar 15 or 22 and the middle lateral bar 17) and a plurality of second longitudinal bar units (comprised of segments 16, each longitudinal bar unit comprised of two segments 16 so as to be located between an outer lateral bar 15 or 22 and the middle lateral bar 17), wherein between 
Kitchen (U.S. Patent No. 4,070,717) is cited as being of interest for teaching each first connector 16 comprises a body 24 and a supporting piece 30, wherein the body 24 is connected with the first or second end of a respective outer lateral bar unit 12 (through connectors 26, Figure 5) in the first and second outer lateral bar units 12; and the supporting piece 30 is fixedly coupled with the body, and formed with a hole (through which fastener 32 is inserted, Figure 6), wherein an end of a corresponding first or second longitudinal bar unit 20 is placed on an upper side of the supporting piece 30 and supported by the supporting piece 30 and rotatably connected with the supporting piece by a fastener 32 through the hole (Figure 6), thereby allowing the corresponding first or second longitudinal bar unit 20 to rotate along an axis of the fastener 32 that is substantially perpendicular to the supporting piece 30 (Figures 5 and 6 and Col. 2, line 65-Col. 3, line 17), wherein the supporting piece 30 is fixedly connected with the end of the corresponding first or second longitudinal bar unit 20 (Figures 5 and 6).
Joseph, either alone or in combination with Kitchen, does not disclose wherein the body of each first connector is prismatic with a substantially fan-shaped cross section.


    PNG
    media_image1.png
    756
    649
    media_image1.png
    Greyscale

The connectors of Hartley are rounded in order to remove sharp corners on each corner of the bed frame while still maintain flat surfaces for connecting the various components to the connector (paragraph 0056 and Figure 11).  However, the rounded corners of Hartley comprise the corner structure of the bedframe.  The first connectors of Kitchen are not formed in the . 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit 





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673